In an action to foreclose a mortgage on real property, defendant Musroc Realty Corporation moved to direct the receiver to deliver to it five gas refrigerators and a stated sum of money, representing the reasonable value of a quantity of coal, and to set aside from the income derived from the premises a sum sufficient to pay said defendant, at the rate of four dollars a month, for the use of said refrigerators. The motion was denied. Order affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.